UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From TO Commission File No. 000-53118 BRIDGETON GLOBAL DIRECTIONAL FUND, LP Delaware 20-8870560 (a Delaware Partnership) (I.R.S. Employer Identification No.) 7535 Windsor Drive, Suite A205 Allentown, PA 18195 (610) 366-3922 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a Smaller reporting company) Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX BRIDGETON GLOBAL DIRECTIONAL FUND, LP INDEX TO FORM 10-Q PART I – FINANCIAL INFORMATION Page Item 1. Condensed Financial Statements 2 Condensed Statements of Financial Condition 2 Condensed Schedules of Investments 3 Condensed Statements of Income (Loss) and General Partner Incentive Allocation 5 Condensed Statements of Changes in Partners’ Capital (Net Asset Value) 6 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 1 PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED STATEMENTS OF FINANCIAL CONDITION As of June 30, 2012 (Unaudited) and December 31, 2011 June 30, December 31, ASSETS Equity in Trading Accounts: Due from brokers and forward currency dealer (including margin deposits of $1,371,765 for 2012 and $1,726,592 for 2011) $ Net unrealized gains on open futures contracts - Net unrealized (losses) on open futures contracts ) ) Net unrealized (losses) on open forward currency contracts ) ) Cash and cash equivalents Due from General Partner TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) LIABILITIES: Prepaid subscriptions $ $ Redemptions payable Other accrued expenses Accrued management fees TOTAL LIABILITIES PARTNERS’ CAPITAL (NET ASSET VALUE) Limited partners – Investor Class (3,176.2354 and 8,872.8542 fully redeemable units at June 30, 2012 and December 31, 2011, respectively) Limited partners – Institutional Class – Series 1 (1,043.4731 and 1,100.3619 fully redeemable units at June 30, 2012 and December 31, 2011, respectively) Limited partners – Institutional Class – Series 2 (2,263.8999 and 3,047.6238 fully redeemable units at June 30, 2012 and December 31, 2011, respectively) General partner – Institutional Class – Series 3 (0.4577 and 0.4504 fully redeemable units at June 30, 2012 and December 31, 2011, respectively) TOTAL PARTNERS’ CAPITAL (NET ASSET VALUE) TOTAL LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) $ $ See Notes to Condensed Financial Statements. 2 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of June 30, 2012 (Unaudited) LONG FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Commodities $ % Energy ) )% Financials ) )% Metals 9/19/12 - 9/18/13 London Aluminum ) )% 47 9/19/12 - 9/18/13 London Copper ) )% Other ) )% Stock indices % Total long futures contracts $ ) )% SHORT FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Commodities $ ) )% Currencies ) )% Energy ) )% Metals 9/19/12 - 6/19/13 London Aluminum % 48 9/19/12 - 6/19/13 London Copper % Other % Stock indices ) )% Total short futures contracts $ % Total futures contracts $ ) )% LONG FORWARD CURRENCY CONTRACTS Unrealized % of Gain Partners’ Description (Loss), Net Capital* Various forward currency contracts $ % Total long forward currency contracts $ % SHORT FORWARD CURRENCY CONTRACTS Unrealized % of Gain Partners’ Description (Loss), Net Capital* Various forward currency contracts $ ) )% Total short forward currency contracts $ ) )% Total forward currency contracts $ ) )% *Except for London Aluminum and London Copper, no single contract’s value exceeds 5% of Partners’ Capital See Notes to Condensed Financial Statements. 3 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of December 31, 2011 LONG FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Commodities $ % Currencies % Energy % Financials % Metals 3/21/12 - 3/20/13 London Aluminum ) )% 92 3/21/12 - 3/20/13 London Copper ) )% Other ) )% Stock indices % Total long futures contracts $ ) )% SHORT FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Commodities $ ) )% Currencies % Energy % Financials ) )% Metals 3/21/12 - 3/20/13 London Aluminum % 94 3/21/12 - 3/20/13 London Copper % Other % Stock indices ) )% Total short futures contracts $ % Total futures contracts $ ) )% LONG FORWARD CURRENCY CONTRACTS Unrealized % of Gain Partners’ Description (Loss), Net Capital* Various forward currency contracts $ ) )% Total long forward currency contracts $ ) )% SHORT FORWARD CURRENCY CONTRACTS Unrealized % of Gain Partners’ Description (Loss), Net Capital* Various forward currency contracts $ ) )% Total short forward currency contracts $ ) )% Total forward currency contracts $ ) )% *Except for London Aluminum and London Copper, no single contract’s value exceeds 5% of Partners’ Capital See Notes to Condensed Financial Statements. 4 BRIDGETON GLOBAL DIRECTIONAL FUND, LP CONDENSED STATEMENTS OF INCOME (LOSS) AND GENERAL PARTNER INCENTIVE ALLOCATION For the Threeand Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, NET INVESTMENT (LOSS) Income: Interest income $ $ - $ $ Expenses: Brokerage commissions Management fees Professional fees Accounting, administrative fees and other expenses Total expenses Net investment (loss) TRADING (LOSSES) Profits (losses) on trading of commodity futures and forward currency contracts: Net realized gains (losses) on closed contracts ) ) ) Change in net unrealized gains (losses) on open contracts ) ) ) Net trading (losses) NET (LOSS) $ ) $ ) $ ) $ ) NET (LOSS) PER UNIT (based on weighted average number of units outstanding during the period) Investor Class $ ) $ ) $ ) $ ) Institutional Class – Series 1 $ ) $ ) $ ) $ ) Institutional Class – Series 2 $ ) $ ) $ ) $ ) Institutional Class – General Partner – Series 3 $ ) $ ) $ ) $ See Notes to Condensed Financial Statements. 5 BRIDGETON GLOBAL DIRECTIONAL FUND , LP CONDENSED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2012 (Unaudited) Partners' Capital (Net Asset Value) Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner Units Amount Units Amount Units Amount Units Amount Total Balances at January 1, 2012 $ Additions 28 Transfers ) ) - Redemptions ) - - ) Net (loss) - ) - ) - ) - ) ) Balances at June 30, 2012 $ Net Asset Value Per Unit Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner January 1, 2012 $ June 30, 2012 $ See Notes to Condensed Financial Statements. 6 BRIDGETON GLOBAL DIRECTIONAL FUND , LP CONDENSED STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2011 (Unaudited) Partners' Capital (Net Asset Value) Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner Units Amount Units Amount Units Amount Units Amount Total Balances at January 1, 2011 $ Additions Redemptions ) Net income (loss) - ) - ) - ) - ) Balances at June 30, 2011 $ Net Asset Value Per Unit Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner January 1, 2011 $ June 30, 2011 $ See Notes to Condensed Financial Statements . 7 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 1. BASIS OF PRESENTATION The interim condensed financial statements of Bridgeton Global Directional Fund, LP (formerly RFMC Global Directional Fund, LP) (the “Partnership”), included herein, have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Rule 8-03 of Regulation S-X.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete annual financial statements.These condensed financial statements are unaudited and should be read in conjunction with the audited financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2011.The Partnership follows the same accounting policies in the preparation of interim reports as set forth in the annual report.In the opinion of management, the financial statements reflect all adjustments, which are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations and changes in partners’ capital for the interim periods presented and are not necessarily indicative of a full year’s results. 2. PARTNERSHIP ORGANIZATION The Partnership, a Delaware limited partnership, was organized on March 19, 2007 and commenced trading operations on August 1, 2007.The Partnership’s business is to trade, buy, sell or otherwise acquire, hold or dispose of commodity futures contracts, options on physical commodities and on commodity futures contracts, forward contracts, and instruments that may be subject of a futures contract, including equities, indices and sectors ("Commodity Interests"), and any rights pertaining thereto and to engage in all activities incident thereto. The Partnership may also invest in entities (including without limitation other partnerships, separate managed accounts, exchange traded funds or other types of funds) that primarily trade in exchange traded securities, options on exchange traded securities, exchange traded funds, or Commodity Interests.The objective of the Partnership is the appreciation of its assets through speculative trading. From the Partnership’s start until February 1, 2011, Ruvane Fund Management Corporation, a Delaware corporation (“Ruvane”, or the "General Partner" for periods prior to March 1, 2011), was the sole general partner of the Partnership.From that date until March 1, 2011, Bridgeton Fund Management, LLC (“Bridgeton”, or the "General Partner" for periods on or after March 1, 2011) was a co-general partner of the Partnership with Ruvane.Effective March 1, 2011, Bridgeton is the sole general partner of the Partnership.The General Partner of the Partnership is registered as a Commodity Pool Operator and a Commodity Trading Advisor with the Commodity Futures Trading Commission (CFTC).The General Partner is required by the Limited Partnership Agreement, as amended and restated, (the “Agreement”) to contribute $1,000 to the Partnership. In accordance with the Agreement, the Partnership offers limited partnership interests through a private offering pursuant to Regulation D as adopted under section 4(2) of the Securities Act of 1933, as amended.The Partnership will offer limited partnership interests up to an aggregate of $100,000,000; provided that the General Partner may increase the amount of interests that will be offered in increments of $10,000,000, after notice to the limited partners. The Partnership offers two classes of limited partnership interests; the Institutional Class and the Investor Class. Commission charges, General Partner management fees and incentive allocations to the General Partner will differ between Classes and/or Series, but in all other respects the Institutional Class interests and the Investor Class interests will be identical. The Institutional Class and Investor Class interests will also be traded pursuant to the same trading program and at the same Trading Level (as defined in the Confidential Offering Memorandum). 8 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 2. PARTNERSHIP ORGANIZATION (CONTINUED) The General Partner has selected Welton Investment Corporation (the “Advisor”) as the Partnership’s trading advisor.All of the Partnership’s assets will initially be traded pursuant to the Advisor’s Global Directional Portfolio, which follows a proprietary quantitative trading strategy.The General Partner, in the future, may allocate the Partnership’s assets to other trading strategies and investment programs. The Partnership shall end upon the withdrawal, insolvency or dissolution of the General Partner, or a decline of greater than fifty percent of the net assets of the Partnership (as defined in the Agreement) or the occurrence of any event which shall make it unlawful for the existence of the Partnership to be continued. 3. SIGNIFICANT ACCOUNTING POLICIES A. Method of Reporting The Partnership’s financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”).The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income (loss) and expenses during the reporting period.Actual results could differ from these estimates. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), referred to as ASC or the Codification, is the single source of U.S. GAAP. The Partnership has elected not to provide a statement of cash flows as permitted under ASC Topic 230, Statement of Cash Flows. B. Cash and Cash Equivalents The Partnership has defined cash and cash equivalents as cash and short-term, highly liquid investments with maturities of three months or less when acquired.Money market mutual funds, which are included in cash equivalents, are classified as Level 1 fair value estimates (unadjusted quoted prices in active markets for identical assets) under the fair value hierarchy provisions as described in ASC Topic 820 Fair Value Measurements and Disclosures.At June 30, 2012 and December 31, 2011, the Partnership had investments in money market mutual funds of $2,963,647 and $15,760,234, respectively.Interest received on cash deposits and dividends received from money market mutual funds are included as interest income and recognized on an accrual basis. C. Due from Brokers and Forward Currency Dealer Due from brokers and forward currency dealer represents deposits required to meet margin requirements and excess funds not required for margin.Due from brokers and forward currency dealer at June 30, 2012 and December 31, 2011 consisted of cash on deposit with brokers of $2,871,899 and $3,379,918, respectively and cash on deposit with forward currency dealer of $590,544 and $259,741, respectively.The Partnership is subject to credit risk to the extent any broker or forward currency dealer with whom the Partnership conducts business is unable to deliver cash balances or securities, or clear securities transactions on the Partnership’s behalf.The General Partner monitors the financial condition of the brokers and forward currency dealer with which the Partnership conducts business and believes that the likelihood of loss under the aforementioned circumstances is remote. 9 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) D. Investments in Futures and Forward Currency Contracts Investments in futures and forward currency contracts are recorded on the trade date and open contracts are reported in the financial statements at their fair value on the last business day of the reporting period, based on market prices.The value of futures (exchange-traded) contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of the last business day of the reporting period.Accordingly, such contracts are classified as Level 1 fair value estimates under the fair value hierarchy as described within ASC Topic 820, Fair Value Measurements and Disclosures.The fair value of forward currency (non-exchange traded) contracts is determined based on the interpolation of mid spot rates and forward points, as provided by a leading data provider.Such valuation technique for forward currency contracts represents both a market approach and an income approach to fair value measurements, and accordingly, forward currency contracts are categorized as Level 2 fair value estimates under ASC Topic 820. Gains or losses are realized when contracts are liquidated, on a first-in-first-out basis.Realized gains are netted with realized losses for financial reporting purposes and shown under the caption “Net realized gains (losses) on closed contracts” in the Condensed Statements of Income (Loss) and General Partner Incentive Allocation. As each broker has the individual right of offset, the Partnership presents the aggregate net unrealized gains with a broker as “Net unrealized gains on open contracts” and the aggregate net unrealized losses with a broker as “Net unrealized (losses) on open contracts” in the Condensed Statements of Financial Condition.The net unrealized gains on open contracts from one broker are not offset against net unrealized losses on open contracts from another broker in the Condensed Statements of Financial Condition.The unrealized gains or losses on open contracts is the difference between contract trade price and quoted market price. Any change in net unrealized gain or loss from the preceding period is reported in the Condensed Statements of Income (Loss) and General Partner Incentive Allocation under the caption “Change in net unrealized gains (losses) on open contracts.” 10 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) E. Brokerage Commissions Investor Class interests pay the General Partner a monthly flat-rate brokerage commission of up to approximately 0.50% of the net asset value of such interests as of the beginning of each month (an annual rate of 6.00%).Prior to October 2011, the Investor Class paid the General Partner a monthly brokerage commission equal to 7.00% per annum.The General Partner will pay from this amount up to 3% per annum to properly registered selling agents as compensation for their ongoing services to the Partnership.To the extent the General Partner pays less than 3% to a selling agent with respect to any limited partnership interests sold by such selling agent, the brokerage commission charged with respect to those limited partnership interests will be reduced accordingly.A separate series of Investor Class interests will be established for differing brokerage commission rates charged.During the three and six months ended June 30, 2012 and June 30, 2011, all Investor Class interests were charged a flat rate brokerage commission equal to an annual rate of 6.00% and 7.00%. Institutional Class interests pay the General Partner a monthly flat-rate brokerage commission of 0.333% of the net asset value of such interests as of the beginning of each month (a 4.00% annual rate). In addition to any applicable selling agent fees, the General Partner will also pay from its brokerage commission all floor brokerage, exchange, clearing and NFA fees with respect to the Partnership’s trading, but the Partnership will pay all other execution costs, including give-up charges and service fees assessed by certain forward dealing desks.Such execution costs totaled $16,332 and $32,842 for the three and six months ended June 30, 2012, respectively, and $153,250 and $322,910 for the three and six months ended June 30 2011, respectively.Approximately 35% to 45% of actual trading commissions incurred by the Partnership are remitted to an Introducing Broker affiliated with Bridgeton. Commissions and execution costs charged to each Class or Series were as follows: For the Three Months Ended For the Six Months Ended June 30, June 30, Investor Class $ Institutional Class – Series 1 Institutional Class – Series 2 Institutional Class – General Partner – Series 3 17 10 34 Total $ As of June 30, 2012 and December 31, 2011, $10,050 and $18,779, respectively, was due from the General Partner for reimbursement on broker commissions advanced by the Partnership. F. Allocation of Income (Loss) Net realized and unrealized trading profits and losses, interest income and other operating income and expenses, prior to flat-rate brokerage commissions, management fees and incentive allocations, are allocated to the partners monthly in proportion to their capital account balances, as defined in the Agreement.Each partner is then charged its applicable Class and/or Series flat-rate brokerage commission, management fees and incentive allocations. 11 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) G. Incentive Allocation The General Partner is entitled to a quarterly incentive allocation equal to 20% of New Profits (as defined in the Confidential Offering Memorandum), if any.The term “New Profits” for the purpose of calculating the General Partner's incentive allocation only, is defined as the excess (if any) of (A) the net asset value of the Partnership as of the last day of any calendar quarter (before deduction of incentive allocations made or accrued for such quarter), over (B) the net asset value of the Partnership as of the last day of the most recent quarter for which an incentive allocation was paid or payable (after deduction of such incentive allocation).In computing New Profits, the difference between (A) and (B) above shall be (i) increased by the amount of any distributions or redemptions paid or accrued by the Partnership as of or subsequent to the date in (B) through the date in (A), (ii) adjusted (either decreased or increased, as the case may be) to reflect the amount of any additional allocations or negative reallocations of Partnership assets from the date in (B) to the last day of the quarter as of which the current incentive allocation calculation is made, and (iii) increased by the amount of any losses attributable to redemptions. For the three and six months ended June 30, 2012 and June 30, 2011, the General Partner earned no incentive allocations. The General Partner will pay three-fourths of any incentive allocation it receives to the Advisor, and the General Partner may distribute a portion of its share of the incentive allocation to properly registered selling agents as compensation for their ongoing services to the Partnership. H. Management Fees Investor Class and Institutional Class – Series 2 interests pay the General Partner a quarterly management fee equal to ¼ of 1% (1% annually) of the net assets of the Partnership (as defined in the Agreement) as of the beginning of each calendar quarter before deducting accrued ordinary legal, accounting and auditing fees and before any incentive allocation to the General Partner.Institutional Class Series 1 and Series 3 interests are not assessed a management fee by the General Partner.Management fees earned by the General Partner were as follows: For the Three Months Ended For the Six Months Ended June 30, June 30, Investor Class $ Institutional Class – Series 2 Total $ As of June 30, 2012 and December 31, 2011, no management fees were due to the General Partner. 12 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) H. Management Fees (continued) In addition to the management fee paid to the General Partner, the Advisor also assesses each Class and Series of interests a management fee equal to 1/12 of 2% (2% per year) of the month-end Trading Level for each month during such quarter.Trading Level shall mean the Partnership’s net assets allocated to the Advisor times the leverage to be employed by the Advisor from time to time upon the discretion of the General Partner.From the start of the Partnership through February 28, 2011, the leverage employed on behalf of the Partnership was 1.2 or 20% higher than the actual funds allocated to the Advisor.Effective March 1, 2011, the Trading Level was reduced to 1.0.As such, prior to March 1, 2011, the Advisor’s management fee approximated 2.4% per annum of the Partnership’s net assets.The management fees earned by the Advisor were as follows: For the Three Months Ended For the Six Months Ended June 30, June 30, Investor Class $ Institutional Class – Series 1 Institutional Class – Series 2 Institutional Class – General Partner – Series 3 8 5 17 Total $ As of June 30, 2012 and December 31, 2011, $35,061 and $148,792, respectively, was due to the Advisor for management fees. I. Administrative Expenses The Partnership pays all legal, accounting, auditing, and other administrative and operating expenses and fees associated with the operation of the Partnership.The General Partner pays the continuous offering costs of the Partnership. J. Income Taxes No provision for income taxes has been provided in the accompanying financial statements as each partner is individually liable for taxes, if any, on his or her share of the Partnership’s profits. The Partnership applies the provisions of Codification Topic 740, Income Taxes, which prescribe the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements.This accounting standard requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Partnership’s financial statements to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions with respect to tax at the Partnership level not deemed to meet the “more-likely-than-not” threshold would be recorded as an expense in the current period.The Partnership has elected an accounting policy to classify interest and penalties, if any, as interest expense.The General Partner has concluded there is no tax expense or interest expense related to uncertainties in income tax positions for the three and six months ended June 30, 2012 and June 30, 2011. 13 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) J. Income Taxes (continued) The Partnership files U.S. federal and state tax returns.The 2009 through 2011 tax years generally remain subject to examination by U.S. federal and most state authorities. K. Subscriptions Partnership units may be purchased on the first day of each month at the net asset value per unit determined on the last business day of the previous month.Partners’ contributions received in advance for subscriptions are recorded as “Prepaid subscriptions” in the Condensed Statements of Financial Condition. L. Redemptions Limited partners may redeem some or all of their units at net asset value per unit as of the last business day of each month with at least ten days written notice to the General Partner. M. Foreign Currency Transactions The Partnership’s functional currency is the U.S. dollar; however, it transacts business in currencies other than the U.S. dollar.Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the Condensed Statements of Financial Condition. Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Realized gains (losses) resulting from the translation to U.S. dollars totaled $504 and $477 for the three and six months ended June 30, 2012, respectively, and $6,071 and $(241) for the three and six months ended June 30, 2011, respectively. N. Recently Issued Accounting Pronouncements In May 2011, FASB issued Accounting Standards Update 2011-04, Fair Value Measurements (“ASU 2011-04”).ASU 2011-04 amends ASC Topic 820, Fair Value Measurements and Disclosures, to clarify certain provisions of Topic 820 but also includes some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed.This ASU results in common principles and requirements for measuring fair value and for disclosing information about fair value and measurements in accordance with U.S. GAAP and International Financial Reporting Standards.The amendments in ASU 2011-04 are to be applied prospectively and were effective for interim and annual periods beginning after December 15, 2011.Management has determined that the adoption of ASU 2011-04 has resulted in no material effect on its financial position or results of operations. In December 2011, the FASB issued Accounting Standards Update 2011-11 (“ASU 2011-11”), entitled Balance Sheet (Topic 210) – Disclosures about Offsetting Assets and Liabilities.ASU 2011-11 enhances current disclosures about financial instruments and derivative instruments that are either offset on the statement of financial condition or subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset on the statement of financial condition.Entities are required to provide both net and gross information for these assets and liabilities in order to facilitate comparability between financial statements prepared on the basis of U.S. GAAP and financial statements prepared on the basis of IFRS.ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The Partnership is currently evaluating the impact ASU 2011-11 will have, however, no material impact on the Partnership’s financial statements is anticipated. 14 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) O. Indemnifications The Partnership has entered into agreements, which provide for the indemnifications against losses, costs, claims and liabilities arising from the performance of their individual obligations under such agreements, except for gross negligence or bad faith.The Partnership has had no prior claims or payments pursuant to these agreements.The Partnership’s individual maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Partnership that have not yet occurred. However, based on previous experience, the Partnership expects the risk of loss to be remote. P. Reclassification Certain prior period amounts have been reclassified to conform to the current period presentation. 4. FAIR VALUE Fair value of an investment is the amount that would be received to sell the investment in an orderly transaction between market participants at the measurement date (i.e. the exit price). The fair value hierarchy, as more fully described in ASC Topic 820, Fair Value Measurements and Disclosures, prioritizes and ranks the level of market price observability used in measuring investments at fair value.Market price observability is impacted by a number of factors, including the type of investment and the characteristics specific to the investment.Investments with readily available active quoted prices or for which fair value can be measured from actively quoted prices generally will have a higher degree of market price observability and a lesser degree of judgment used in measuring fair value. Investments measured and reported at fair value are classified and disclosed in one of the following categories: Level 1 – Quoted prices are available in active markets for identical investments as of the reporting date.The type of investments included in Level 1 are publicly traded investments.As required by ASC Topic 820, Fair Value Measurements and Disclosures, the Partnership does not adjust the quoted price for these investments even in situations where the Partnership holds a large position and a sale could reasonably impact the quoted price. Level 2 – Pricing inputs are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value is determined through the use of models or other valuation methodologies.Investments which are generally included in this category are investments valued using market data. Level 3 – Pricing inputs are unobservable and include situations where there is little, if any, market activity for the investment.Fair value for these investments are determined using valuation methodologies that consider a range of factors, including but not limited to the price at which the investment was acquired, the nature of the investment, local market conditions, trading values on public exchanges for comparable securities, current and projected operating performance and financing transactions subsequent to the acquisition of the investment.The inputs into the determination of fair value require significant management judgment.Due to the inherent uncertainty of these estimates, these values may differ materially from the values that would have been used had a ready market for these investments existed.Investments that are included in this category generally are privately held debt and equity securities. 15 BRIDGETON GLOBAL DIRECTIONAL FUND, LP NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 4. FAIR VALUE (CONTINUED) In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment's level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The General Partner’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the investment.The Partnership recognizes transfers, if any, between fair value hierarchy levels at the beginning of the reporting period.During the six months ended June 30, 2012 and the year ended December 31, 2011, there were no transfers into or out of Levels 1 and 2. The following table summarizes the valuation of the Partnership’s investments by the above fair value hierarchy levels. Fair value is presented on a gross basis even though certain assets and liabilities qualify for net presentation in the Condensed Statements of Financial Condition. As of June 30, 2012 Total Level 1 Level 2 Level 3 Assets Futures contracts $ $ $
